644 S.E.2d 561 (2007)
STATE of North Carolina
v.
Santiago Ibarra TORRES.
No. 619P04-3.
Supreme Court of North Carolina.
March 8, 2007.
Santiago I. Torres, Pro Se.
Katherine U. Baldwin, Assistant Attorney General, R. Stuart Albright, District Attorney, for State of NC.

ORDER
Upon consideration of the petition for Writ of Prohibition filed by Defendant on the 25th day of January 2007 in this matter, the following order was entered and is:
"Denied by order of the Court in conference, this the 8th day of March 2007."
Upon consideration of the petition for Writ of Prohibition filed by Defendant on the 25th day of January 2007 in this matter, the following order was entered and is:
"Denied by order of the Court in conference, this the 8th day of March 2007."